Case 9:21-cr-80065-AMC Document 86 Entered on FLSD Docket 07/27/2021 Page 1 of 2




                              UNITED STATE DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                              CASE NO. 21-80065-CR-CANNON

  UNITED STATES OF AMERICA,

          Plaintiff,
   v.

  CECIL MARK GARDNER,

          Defendant.
                                           /

                    ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon the Report and Recommendation entered by

  Magistrate Judge Bruce Reinhart Following Change of Plea Hearing [ECF No. 74]. On July 2,

  2021, Magistrate Judge Reinhart held a Change of Plea hearing and thereafter issued a Report and

  Recommendation [ECF No. 74]. No party has filed objections to the Report, and the time to do

  so has expired.

         The Court has conducted a review of the record and finds no error in the Report. Therefore,

  it is ORDERED AND ADJUDGED as follows:

         1. The Report and Recommendation [ECF No. 74] is AFFIRMED AND ADOPTED.

         2. The guilty plea entered into by Defendant Cecil Mark Gardner as to Count Ten of the

             Indictment is ACCEPTED;

         3. Defendant Cecil Mark Gardner is adjudicated guilty of Count Ten of the Indictment,

             which charges him with attempted reentry after deportation for an aggravated felony,

             in violation of Title 8, United States Code, Sections 1326(a) and 1326(b)(2).

  DONE AND ORDERED in Chambers at Fort Pierce, Florida this 26th day of July 2021.
Case 9:21-cr-80065-AMC Document 86 Entered on FLSD Docket 07/27/2021 Page 2 of 2

                                                CASE NO. 21-80065-CR-CANNON




                                          ________________________________
                                          AILEEN M. CANNON
                                          UNITED STATES DISTRICT JUDGE


   cc:   counsel of record
